FILED
                             NOT FOR PUBLICATION                            JUL 01 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE ENRIQUE SERRANO-JIMENEZ,                    No. 07-72144
a.k.a. Jose Jimenez-Jimenez,
                                                 Agency No. A095-289-197
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Jose Enrique Serrano-Jimenez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for adjustment

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of status and ordering him removed. We have jurisdiction under 8 U.S.C. § 1252.

We review de novo questions of law and due process claims, and for substantial

evidence the agency’s factual findings. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny in part and dismiss in part the petition for review.

      Serrano-Jimenez’s due process rights were not violated by the admission of

the Form I-213 (Record of Deportable/Inadmissible Alien), which documented his

false claim to citizenship and which was supported by the preparing officer’s

testimony. See Espinoz v. INS, 45 F.3d 308, 310 (“The burden of establishing a

basis for exclusion of evidence from a government record falls on the opponent of

the evidence, who must come forward with enough negative factors to persuade the

court not to admit it.”); see also Tejada-Mata v. INS, 626 F.2d 721, 724 (9th Cir.

1980) (authenticity of a Form I-213 sufficiently established by the officer who

prepared it).

      We agree with the BIA that, even assuming U.S. Immigration and Customs

Enforcement violated 8 C.F.R. § 287.3(a), Serrano-Jimenz failed to demonstrate

prejudice. See U.S. v. Calderon-Medina, 591 F.2d 529 (9th Cir. 1979).

      We do not have jurisdiction over Serrano-Jimenez’s contention that the IJ

based his credibility finding on improper factors, because the BIA declined to

reach this issue. See Hosseini v. Gonzales, 471 F.3d 953, 957 (9th Cir. 2006)


                                          2                                     07-72144
(where the BIA conducts its own review of the evidence and law rather than

adopting the IJ’s decision the court’s “review is limited to the BIA’s decision,

except to the extent that the IJ’s opinion is expressly adopted.”) (internal quotation

marks omitted).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    07-72144